Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1026
                       Lower Tribunal No. 12-43919
                          ________________

                             Robert Mendez,
                                  Appellant,

                                     vs.

                     HSBC Bank USA, N.A., etc.,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

     Law Offices of Richard G. Chosid, and Richard G. Chosid (Boca
Raton), for appellant.

      DeLuca Law Group, PLLC, and Brandi Wilson (Fort Lauderdale), for
appellee.


Before EMAS, HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed.